DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-31, in the reply filed on 14 November 2022 is acknowledged.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 16/107,115 has now issued as U.S. Patent No. 10,864,131.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 19 and 25 are objected to because of the following informalities:
In claim 19, line 1, “wherein when the” should apparently read --wherein the--. 
In claim 25, line 2, “oxygenation circuit” should apparently read --pumpless oxygenation circuit--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the infant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the infant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-12 of U.S. Patent No. 10,085,907.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness.  Claim 17 of the present application includes essentially identical limitations to claims 1, 7, and 8 of the issued patent.  Claims 18-23, 25, and 26 of the present application map to claims 2-4, 6, and 9-12 of the issued patent, respectively.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,085,907 in view of Cong et al. (U.S. Pub. No. 2005/0056787 A1; hereinafter known as “Cong”).  As detailed supra, the claims of the issued patent include essentially identical limitations to claim 24, except that they do not recite means for recording a sweep gas flow rate.  Cong discloses a system for detecting and controlling comprising means for recording a sweep gas flow rate in order to measure and control the sweep gas flow rate ([0065]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claims of the issued patent with means for recording a sweep gas flow rate, as taught by Cong, in order to measure and control the sweep gas flow rate into the oxygenator.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,085,907 in view of Vaquero Lopez et al. (U.S. Pub. No. 2011/0125010 A1; hereinafter known as “Vaquero Lopez”).  As detailed supra, the claims of the issued patent include essentially identical limitations to claim 30, except that they do not recite a UV light in the incubation chamber.  Vaquero Lopez discloses a similar incubation system comprising a UV light in an incubation chamber in order to provide imaging ([0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claims of the issued patent with a UV light, as taught by Vaquero Lopez, in order to provide imaging.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,085,907 in view of Villareal et al. (U.S. Pub. No. 2002/0069877 A1; hereinafter known as “Villareal”).  As detailed supra, the claims of the issued patent include essentially identical limitations to claim 31, except that they do not recite a sealed IV line port on the incubation chamber to provide an IV line into the incubation chamber for use with the infant.  Villareal discloses a similar incubation system comprising a sealed IV line port on an incubation chamber in order to allow IV lines to access the chamber ([0031]-[0032]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claims of the issued patent with a sealed IV port, as taught by Villareal, in order to allow IV lines to access the chamber.

Allowable Subject Matter
Claims 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-26 and 30 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such an incubation apparatus comprising an incubation chamber to hold a sterile liquid and including inlet and outlet ports, such a pumpless oxygenation circuit, a supply tank that can store a greater supply of the sterile liquid than the volume of the sterile liquid within the incubation chamber to submerge a fetus, a drain to receive used liquid from the chamber, a pump to pump the sterile liquid from the tank into the chamber, a suction device to remove fetal waste from the chamber through a sealed port, and a glove port to permit sterile hand access to the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791